Title: From Thomas Jefferson to John Bondfield, 11 January 1787
From: Jefferson, Thomas
To: Bondfield, John



Sir
Paris Jan. 11. 1787.

In the moment of receiving your letter inclosing the passport, which wanted the Comptroller’s signature, I inclosed it to his bureau to obtain that ceremony. It is but this instant returned to me, and in the same I take the liberty of inclosing it to you and of assuring you of the esteem & respect with which I have the honour to be Sir Your most obedient & most humble servt.,

Th: Jefferson

